     Case 1:20-cv-00092-DAD-BAM Document 64 Filed 02/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   BARBARA MACPHERSON-POMEROY,             No. 1:20-cv-00092-DAD-BAM
12                 Plaintiff,
13        v.                                 ORDER REFERRING MOTION TO
                                             MAGISTRATE JUDGE
14   NORTH AMERICAN COMPANY FOR
     LIFE AND HEALTH INSURANCE,
15
                   Defendant.
16
     NORTH AMERICAN COMPANY FOR
17   LIFE AND HEALTH INSURANCE,
18                 Counter Claimant,
19        v.
20   BARBARA MACPHERSON-POMEROY,
21                 Counter Defendant.
22
     NORTH AMERICAN COMPANY FOR
23   LIFE AND HEALTH INSURANCE,

24                 Third-Party Plaintiff,

25        v.

26   DEBANEE MACPHERSON UDALL and
     MELANIE RODRIGUEZ,
27
                   Third-Party Defendants.
28
                                             1
     Case 1:20-cv-00092-DAD-BAM Document 64 Filed 02/26/21 Page 2 of 2


 1          Pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(a), the pending motion to

 2   withdraw as counsel filed by counsel for third-party defendant Debanee MacPherson Udall (Doc.

 3   No. 61) is hereby referred to United States Magistrate Judge Barbara A. McAuliffe for issuance

 4   of findings and recommendations in accordance with 28 U.S.C. § 636(b)(1)(B) and (C).

 5   Accordingly, the hearing on the motion set for April 6, 2021 before the undersigned is hereby

 6   vacated and a new hearing date will be set by way of minute order by the assigned magistrate

 7   judge if found to be appropriate.

 8   IT IS SO ORDERED.
 9
        Dated:     February 25, 2021
10                                                       UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
